This is an application to prohibit the respondent, one of the judges of the Thirteenth Judicial Circuit, from hearing and adjudicating the issues in a certain cause therein pending entitled in the matter of the Estate of Letitia V. Graham, the said cause being on appeal from the probate court.
It appears from the petition and the answer herein that respondent had written the Governor on July 9, and August 3, 1940, advising him of his disqualification, to consider and adjudicate the said cause and renouncing any intention to do so. He not only did this but requested the Governor to assign another judge of the circuit to act in his place.
It further appears from the record that on the seventh day of August, 1940, the Governor of Florida did enter an executive order assigning Honorable Alto Adams of Fort Pierce, a duly qualified circuit judge, to proceed to Tampa and thereupon on August 19, 1940, hear and determine all issues in the cause cited in the forepart of this order, it appearing that there are two appeals in said cause.
In this situation, it is our view that respondent has to all intents and purposes disqualified himself as required by law, that he is disqualified to sit in said cause, and that Honorable Alto Adams, judge of the Ninth Judicial Circuit is duly authorized and has jurisdiction to consider and adjudicate order of the Governor designating him to do so.
  The application for prohibition is accordingly denied. *Page 903
It is so ordered,
WHITFIELD, P. J., BROWN and BUFORD, J. J., concur.
Justices CHAPMAN and THOMAS not participating as authorized by Section 4867, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
 *Page 1